Citation Nr: 0614557	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-22 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Ft. 
Harrison, Montana


THE ISSUE

Entitlement to an effective date earlier than September 18, 
2003, for a 50 percent rating for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from November 1951 to November 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, 
Montana.  

An October 2002 rating decision granted service connection 
for PTSD and assigned an initial disability rating of 10 
percent, effective August 28, 2001.  Subsequently, a July 
2003 decision by a Decision Review Officer increased that 
rating to 30 percent, effective August 28, 2001.   

The veteran's service representative filed VA Form 21-4138, 
Statement in Support of Claim, dated October 16, 2003, 
stating all pending appeals were withdrawn.  

Then, an October17, 2003, rating decision granted an increase 
for PTSD from 30 percent to 50 percent, effective September 
18, 2003.  The veteran's service representative filed a 
Notice of Disagreement (NOD) requesting the 50 percent rating 
be made retroactive to August 28, 2001.  He also claimed 
service connection for hearing loss and tinnitus which was 
denied by an unappealed February 2004 rating decision. 


FINDINGS OF FACT

1.  There was no formal or informal claim for service 
connection for PTSD prior to August 2001.  

2.  The clinical evidence does not establish that prior to 
September 18, 2003, a 50 percent rating was warranted for the 
veteran's service-connected PTSD.  




CONCLUSION OF LAW

An effective date prior to September 18, 2003, for service-
connected PTSD is not warranted.  38 U.S.C.A. § 5110(a) and 
(b)(2) West (2002); 38 C.F.R. § 3.400(o)(1) and (2) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
cite the law and regulations governing nor describe the type 
of evidence necessary to establish an effective date for 
service connection for PTSD or the effective date for the 
assignment of a 50 percent disability rating.  Despite this, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (when the Board considers a 
question not addressed by the RO, the Board must consider 
whether the veteran will be prejudiced thereby).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court recently held that "the statutory scheme contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
[38 U.S.C.A.] section 5103(a) notice has served its purpose, 
and its application is no longer required because the claim 
has already been substantiated."  So, once service 
connection is granted and a disability evaluation and 
effective date are assigned, notice under § 5103(a) is no 
longer applicable and there is no err in failing to provide 
the notice required to substantiate a claim, mandated by 
§ 5103(a) and the implementing regulation 38 C.F.R. § 3.159, 
because the claim was already substantiated, and granted.  As 
to an appeal to an initial disability rating or effective 
date, different notice obligations arise, as set forth in 
38 U.S.C.A. §§ 7105A (describing hearing and representative 
rights as well as the contents of a Notice of Disagreement 
and Statement of the Case) and 5103A (describing the steps VA 
must take to obtain VA and non-VA evidence and right to a VA 
examination).  

The veteran stated in VA Form 21-4138, Statement in Support 
of Claim of September 2003 that he had no private treatment 
records.  Moreover, from a review of the evidence it appears 
that he has never had any private psychiatric treatment.  

Here, the Statement of the Case (SOC) cited the criteria for 
rating the service-connected PTSD.  

The veteran's service medical records (SMRs) have been 
obtained and are on file. 
The veteran's VA clinical records are on file and include VA 
outpatient treatment (VAOPT) records.  

Also, any additional VA rating examination at this time would 
not provide evidence which could form the basis for an 
earlier effective date for any disability rating for the 
service-connected PTSD.  

Further, although offered, the veteran declined his 
opportunity for a hearing to provide oral testimony in 
support of his claim.  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Legal Analysis

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, 
if application is received within one year of such date; 
otherwise, it is the date of receipt of the claim.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

In other words, the effective date of an increased rating is 
the date of ascertainable increase or date of receipt of 
claim, which ever is later under 38 U.S.C.A. § 5110(a) and 38 
C.F.R. § 3.400(o)(1).  If, however, the ascertainable 
increase precedes receipt of the claim, then the effective 
date is the date of ascertainable increase if the claim is 
received within one year thereof under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  Harper v. Brown, 
10 Vet. App. 125, 126 (1997).  

As noted in Harper, Id., 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where the increase 
precedes the claim and are not applicable when a claim is 
filed and the increase in disability is subsequently 
ascertainable (as in Harper when the claim was filed first 
and increase was ascertained during subsequent VA 
hospitalization or by a VA examination after the claim is 
filed).  

Thus, the proper analysis is determining the earliest date 
that an increased rating was 'ascertainable' within the 
meaning of 38 U.S.C.A. § 5110(b)(2) and if ascertainable on a 
date within one year before receipt of the claim for such 
increase, the effective date should be the date of 
ascertainable increase.  Hazan v. Gober, 10 Vet. App. 511, 
521 (1997).  

A claim means a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p); see 
also Brannon v. West, 12 Vet. App. 32 (1998); 
Fleshman v. Brown, 9 Vet. App. 548 (1996), affirmed in 
Fleshman v. West, 138 F.3d 1429 (Fed. Cir. 1998); Lalonde v. 
West, 12 Vet. App. 377 (1999); Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).  

Here, the veteran's VA Form 21-4138, Statement in Support of 
Claim filed in August 2001 was construed by the RO to be his 
initial claim for service connection for PTSD.  

A review of all documents and clinical records prior to 
August 2001 does not disclose anything that could be 
construed as a belief in entitlement to a VA benefit.  A 
February 1997 VAOPT record notes that the veteran was having 
family stress and had had electroconvulsive therapy (ECT) for 
depression, as well as a diagnosis of headaches and 
depression.  However, this notation was no more than a 
recitation of his personal medical history.  Similarly, 
personal medical history as recorded on VA audiometric 
evaluation in September 1997 also does no more than record 
his history of depression.  

Consequently, the Board concludes that there is no formal or 
informal claim for service connection for PTSD prior to 
August 2001.  So, the determinative matter in this case will 
be the date that entitlement arose, i.e., when it was first 
shown that the severity of his service-connected PTSD was 
such as to warrant the assignment of a 50 percent disability 
rating during the time from August 2001 to September 2003, a 
period of a little more than two (2) years. 

Evaluation of PTSD

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
(DCs) identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  But the most current 
level of functional impairment due to the service-connected 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Moreover, the 
most recent examination is not necessarily and always 
controlling; rather, consideration is given not only to the 
evidence as a whole but to both the recency and adequacy of 
examinations.  Powell v. West, 13 Vet. App. 31, 35 (1999).  

On appeal from an initial assignment of a disability 
evaluation VA must consider whether the appellant is entitled 
to a "staged" rating to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").  

On November 7, 1996, new criteria became effective for the 
evaluation of service-connected psychiatric disorders.  The 
new ratings (as were the old) are based primarily upon the 
average impairment in earning capacity, that is, upon the 
economic or industrial handicap which must be overcome and 
not from individual success in overcoming it (see also 38 
C.F.R. § 4.15.  Under the new rating criteria, the VA no 
longer relies on a subjective determination of the degree of 
impairment.  An examiner's assessment of the level of 
severity is a significant, but not the only, rating factor.  
In fact, the descriptive phases of the overall severity 
(e.g., mild, definite, considerable, severe, and pronounced) 
have been deleted.  Rather, it is the severity of the effects 
of the symptoms, as described by the examiner that determines 
the rating.  61 Federal Register 52696-99 (Oct. 8, 1996).  
The new criteria call for evaluations to be made upon 
identification of specific symptoms and manifestations 
expressly associated with different degrees of disability.  
VAOGCPREC 11-97 dated March 25, 1997.   

Moreover, the amended regulations require that mental 
disorders be diagnosed and classified in accordance with DSM 
IV, that is, the American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition.  
This amendment to the Schedule became effective November 7, 
1996.  See 61 FR 52695-52702 (October 8, 1996).   

Evaluation of psychiatric disability under the new 
regulations requires consideration be given to the frequency 
and duration of psychiatric symptoms, and the length as well 
as capacity for adjustment during remissions.  38 C.F.R. 
§ 4.126(a).  Consideration is given to the extent of social 
impairment but a rating shall not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  

Under 38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders, which became effective November 7, 1996, 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warrants a 30 
percent rating.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent rating.  

The veteran was polite and courteous during VA examination in 
September 2002.  Socially, he presented well and was friendly 
and reasonably outgoing.  No unusual behaviors or mannerisms 
were noted.  He was open and verbal and he did not appear to 
be guarded or defensive.  He was articulate and able to 
express himself fairly well but had some difficulty speaking 
loudly because of recent treatment for physical problems.  
His grooming and hygiene were satisfactory.  He was alert and 
oriented.  After military service he had worked on a ranch 
because of his difficulties being around others.  He 
preferred to work by himself.  He had an excellent work 
history and had worked for others for about half of his 
career on a ranch.  Subsequently, he drove a truck for 15 
years as a self-employed truck driver.  He retired at age 60 
because of emphysema.  He indicated that he had no history of 
mental health treatment.  He had never been hospitalized, 
been involved in outpatient therapy or taken any psychoactive 
medications.  

The veteran reported that he had friends and that he got 
along with people as along as it was on a one-to-one basis.  
He avoided groups of people and did not attend parties.  He 
had been married for 47 years and his wife reported that the 
marriage had been satisfactory, although he did have problems 
with his temper and became easily upset over small things.  
Nevertheless, he had been able to interact with others 
outside of group settings in a satisfactory fashion.  He had 
a good relationship with his two adult children.  He had 
nightmares once weekly, although they had been more frequent 
in the past.  He had an exaggerated startle response and was 
hypervigilant.  He avoided reminders of the Korean Conflict.  

A mental status examination was essentially unremarkable.  
The veteran maintained good eye contact and his voice was 
normal in tone and pace.  He did not appear to be 
experiencing significant psychological distress in the form 
of anxiety or depression.  His affect was full ranging and 
appropriate.  He was capable of smiling spontaneously.  His 
underlying mood appeared to be fairly calm and composed.  He 
tracked the conversation well and had no impairment of 
concentration or attention span.  His memory appeared to be 
functionally intact.  Psychomotor activity was within normal 
limits.  His thinking was logical and goal oriented and there 
were no indications of a thought disorder.  The diagnosis was 
PTSD and it was felt that his Global Assessment of Function 
Score (GAF score) was 60 to 65.  It was noted that he had a 
lengthy work history that had ended because of physical 
rather than psychological problems.  His occupational ability 
was limited because of his inability to work around others 
for any length of time but he presented well socially and was 
able to interact with others on a brief and superficial 
basis.  He had difficulty interacting in situations that 
involved crowds or large groups of people.  

"GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994)."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  

A GAF score of 61 to 70 indicates that the examinee has some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.  A GAF score of 
51 to 60 indicates that the examinee has moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  

The findings on VA examination in September 2002 are 
consistent with the veteran's GAF score which, in turn, 
indicated that he had no more than mild, or at worst 
moderate, impairment from a psychiatric standpoint.  Based on 
this, he did not warrant a 50 percent disability rating.  

Subsequent VAOPT records reflect treatment for disability of 
a non-psychiatric nature until a September 18, 2003, VAOPT 
record.  The findings at the time of that September 18, 2003, 
VAOPT are the basis for the assignment of the current 50 
percent disability rating. 

Accordingly, the clinical evidence does not establish that a 
50 percent disability rating was warranted prior to September 
18, 2003.  

So, an effective date prior to September 18, 2003, is not 
warranted.  


ORDER

An effective date earlier than September 18, 2003, for a 50 
percent rating for PTSD is denied. 



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


